Opinion issued July 25, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00639-CR
____________

ROY LEE GILBERT, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 872894



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on September 19, 2001.  No motion for new trial was filed. 
The deadline for filing notice of appeal was therefore October 19, 2001, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on April 24,
2002, more than six months after the deadline.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.